Citation Nr: 0816963	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-17 958A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

4.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) from September 30, 1998 to 
May 12, 2003.

5.  Entitlement to a rating higher than 70 percent for PTSD 
from September 1, 2003 to April 19, 2004, and since July 1, 
2004.

(Note:  In the interim, the veteran had temporary 100 percent 
ratings for his PTSD from May 13, 2003 to August 31, 2003, 
and from April 20, 2004 to June 30, 2004.)


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, and a 
February 2003 rating decision of the RO in Hartford, 
Connecticut.  

In the May 2002 rating decision, the RO granted the veteran's 
claim for service connection for PTSD and assigned an initial 
50 percent evaluation retroactively effective from June 28, 
2001.  He appealed, seeking a higher initial rating and an 
earlier effective date.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In an August 2004 rating decision, the 
RO increased his rating from 50 to 70 percent effective 
September 1, 2003; granted a temporary 100 percent evaluation 
from April 20, 2004 to June 30, 2004 (to compensate him for a 
hospitalization lasting more than 21 days in accordance with 
38 C.F.R. § 4.29 (2007)); and assigned a 70 percent 
evaluation as of July 1, 2004.  He continued to appeal, 
requesting higher ratings for the periods when he did not 
have the maximum possible 100 percent rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he indicates 
otherwise).

In July 2005, for good cause was shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

In August 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.



In May 2006, the Board issued a decision assigning an earlier 
effective date of September 30, 1998, for the grant of 
service connection for PTSD.  The Board remanded the 
veteran's remaining claims to the AMC for still further 
development.

An August 2006 AMC decision, on remand, implemented the 
Board's grant of the earlier effective date.  So the issues 
now on appeal are as indicated.


FINDINGS OF FACT


1.  The veteran's scoliosis was not caused or made 
chronically worse by his military service.

2.  The veteran does not have a current diagnosis confirming 
he has residuals of a head injury, much less related to his 
military service.

3.  The degenerative arthritis in the cervical segment of the 
veteran's spine was not caused or made chronically worse by 
his military service.

4.  From September 30, 1998 to May 12, 2003, the veteran had 
occupational and social impairment with reduced reliability 
and productivity, but his PTSD symptoms were not so severe 
that they caused occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  

5.  From September 1, 2003 to April 19, 2004, and from July 
1, 2004 to the present, the veteran has had occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, but his 
symptoms have not been so severe that they caused total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306(a) (2007).

2.  The veteran does not have residuals of a head injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  The criteria are not met for a rating higher than 50 
percent for the PTSD from September 30, 1998 to May 12, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (2007).

5.  The criteria are not met for a rating higher than 70 
percent rating for the PTSD from September 1, 2003 to April 
19, 2004, and since July 1, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March 2002, 
November 2002, June 2006, and October 2006, the RO and AMC 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With regard to the veteran's claims for PTSD and scoliosis, 
the Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating these claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The March and November 2002 VCAA letters did not specifically 
ask the veteran to provide any evidence in his possession 
pertaining to his claims.  Pelegrini II, at 120-21.  However, 
the more recent June 2006 VCAA letter did make this specific 
request.  The RO and AMC have ultimately provided all notice 
required by § 5103(a).  Therefore, any failure to make this 
specific request in the earlier March and November 2002 VCAA 
letters is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.



Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing or content of the 
VCAA notice resulted in any prejudice to the veteran.  But 
see Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).  

The RO did not issue VCAA notice letters prior to initially 
adjudicating the veteran's claims for residuals of a head 
injury and for degenerative arthritis of the cervical spine, 
which, as mentioned, is the preferred sequence discussed in 
Pelegrini II.  But the June and October 2006 VCAA letters 
were sent prior to the February 2008 supplemental statement 
of the case (SSOC) - wherein the AMC readjudicated these and 
all remaining claims based on any additional evidence that 
had been received since the initial rating decision, 
statement of the case (SOC), and any prior supplemental SOC 
(SSOC).  This is important to point out because the Federal 
Circuit Court has recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in the March 2006 
letter, the veteran was informed of both the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And as already alluded to, that additional notice was 
provided before readjudicating his claims in the 
February 2008 SSOC.

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, Social Security 
Administration (SSA) records, and the reports of his VA 
compensation examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its May 
2006 and August 2005 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).  



Service Connection Claims

Service connection is granted for current disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran has current diagnoses of degenerative 
arthritis of the cervical spine and minimal dextroscoliosis.  
Therefore, he has at least established he has these claimed 
conditions.  However, he does not have a current diagnosis 
confirming he has residuals of a head injury.  During the 
October 2005 VA neurological disorders examination, the 
evaluating physician concluded "[t]here is no objective 
evidence of a head injury other than a documented superficial 
abrasion in claims file dated 18 Dec 68."  Simply put, the 
veteran had no symptoms of residuals of a head injury.  His 
cranial nerve and motor/sensory examinations were normal, and 
the examiner did not provide a diagnosis of residuals of a 
head injury.  Consequently, since he does not have a current 
diagnosis confirming residuals of a head injury, this claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).

Degenerative Arthritis of the Cervical Spine

The veteran's service medical records (SMRs) show that, in 
December 1968, he fell on a hill and landed on his back.  
Upon examination, he had a superficial abrasion over his 
right ear with no complaints of pain.  He had no fractured 
ribs.  He had edema and tenderness in his right thumb.  He 
had sustained blunt trauma to the erector muscle of his 
spine, on the left side.  The treating physician's impression 
was that the veteran had sustained superficial injuries.

The veteran's SMRs show treatment for back pain, but not neck 
pain.  The earliest instance of treatment for neck pain was 
in a September 1993 private hospital admission report 
indicating the veteran had suffered head injuries and 
fractured ribs in a post-service automobile accident.  He was 
subsequently diagnosed with degenerative arthritis of the 
cervical spine in January 2003.

In October 2005, the veteran had a VA neurological disorders 
and spine examination.  He reported injuring his neck while 
in the military when he fell from a hill in December 1968.  
He stated that two months prior to that VA examination, he 
had experienced increased tingling in his right arm and hand, 
also indicating, prior to that, the tingling was only 
intermittent and not worrisome.  He also reported 
experiencing constant cervical spine pain for three months 
prior to that examination.  He said he took analgesics to 
relieve the pain.  

On objective clinical examination, the veteran had mild 
tenderness without guarding in his cervical spine.  There was 
no tenderness of the thoracolumbar or sacral spine.  He had a 
normal sensory and cranial nerves examination.  His gait was 
normal walking on his toes, heels, and in tandem.  His ranges 
of motion in his cervical spine were limited, with flexion of 
0 to 40 degrees and left lateral flexion of 25 degrees with 
left proximal trapezius pain at the end point.  His right 
lateral flexion was 12 degrees with facial grimacing at the 
end point of the movement.  Right and left lateral rotations 
were 0 to 70 degrees with a progressive increased tingling 
sensation radiating to the right upper extremity with pain at 
the upper lateral arm, elbow, and hand.  An MRI showed 
degenerative disc and end plate changes in the mid and lower 
cervical spine.  The impression was segmental spinal stenosis 
from C4-5 to C6-7 from degenerative disc and end plate 
disease.  There was moderate focal spinal stenosis at C4-5 
and C6-7 and moderate to severe spinal stenosis at C5-6.  The 
findings were suggestive of anterior flattening and minimal 
anterior compression of the cord at the C5-6 level.  There 
was no intrinsic cord signal change.  

The examiner diagnosed degenerative arthritis of the cervical 
spine, but more importantly determined that it was more 
likely than not (greater than 50% probability) this condition 
is related to progressive physiological aging, noting at the 
same time that it is less than likely (less than 50% 
probability) that falling off a hill during service on or 
about 18 Dec 1968 is the cause.



This unfavorable opinion is entitled to a lot of probative 
weight because it was based on an independent review of the 
file and personal clinical evaluation.  It therefore has the 
proper factual foundation.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position);  see also Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").  Additionally, the veteran was first diagnosed with this 
condition in 1993, over 20 years after leaving the military.  
The lapse of so many years, over two decades, after his 
separation from service and the first documented complaint or 
treatment for the claimed disorder is probative evidence to 
be considered in determining whether his current disability 
is traceable back to his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran's VA treatment records show a diagnosis of 
degenerative arthritis of the cervical spine and treatment 
for this condition, but they do not provide the necessary 
link between this current disability and his military 
service, in particular his fall in December 1968.  Thus, as 
there is no medical evidence providing a correlation between 
the current degenerative arthritis in his cervical spine and 
his active military service, or any trauma that he sustained 
in service, the Board finds that the preponderance of the 
evidence is against his claim.  This, in turn, means there is 
no reasonable doubt to resolve in his favor and his claim for 
service connection for degenerative arthritis of the cervical 
spine must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Scoliosis

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

According to 38 C.F.R. § 3.304(b)(1), a history alone does 
not constitute a notation for purposes of the presumption 
that the veteran had a condition prior to beginning his 
military service.  But it will be considered with other 
clinical observations made at the time of his examination.

The veteran's August 1967 military enlistment physical did 
not mention scoliosis, but in the report of medical history, 
the evaluating physician wrote that the veteran had a slight 
back deformity that caused "no difficulty."  During the 
later March 1969 separation examination, the evaluating 
physician noted the veteran had "back trouble" that had 
existed prior to service.  

The veteran's SMRs do not suggest that his scoliosis 
increased in severity while he was in the military, certainly 
not beyond its natural progression.  There was no treatment 
for his scoliosis while in service, though he was briefly 
seen in April and November 1968 for complaints of "back 
pain."  The Board finds that a lack of any objective 
clinical indication whatsoever of increased disability while 
in service provides the necessary clear and unmistakable 
evidence against the claim.

Congenital defects are not diseases or injuries within the 
meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  So they 
generally are not service connectable as a matter of express 
regulation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
and cases cited therein.


VA's General Counsel has held, as a limited exception, that 
service connection can be granted for congenital 
abnormalities that are aggravated by service.  See VAOPGCPREC 
82-90 (July 18, 1990) [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases may be granted if manifestations of the disease in 
service constituted aggravation of the condition].  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993).

In October 2005, a VA examiner remarked that the veteran's 
scoliosis is indeed congenital in nature, and therefore 
necessarily pre-existed his military service.  This opinion, 
combined with the physician's comment on the veteran's report 
of medical history when examined for enlistment into the 
military, is clear and unmistakable evidence the veteran had 
this condition prior to beginning his military service.  The 
veteran's claim, therefore, rest entirely on the notion that 
this pre-existing condition was aggravated during his 
military service beyond its natural progression.  See Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Concerning this, the October 2005 VA examiner concluded the 
veteran's minimal dextroscoliosis was asymptomatic, and that 
he suffered no functional impairment as a result.  This 
examiner determined it was more likely than not the veteran's 
scoliosis, which was diagnosed during a routine physical, was 
congenital, 
"a pre-existing idiopathic curve with gradual increasing 
curve related to skeletal maturity and the aging process."  
This examiner further indicated that it was "not likely (0%) 
that the veteran's fall in December 1968 was related to [his] 
scoliosis.



As instructed in the Board's May 2006 remand, a physician 
reviewed the veteran's claims file in November 2006 and 
addressed that October 2005 medical opinion in light of the 
theory of aggravation, that is, whether the veteran's pre-
existing scoliosis increased in severity beyond its natural 
progression while he was in the military.  This physician 
noted the veteran's SMRs did not mention scoliosis, and that 
he was first diagnosed in 1974 during a routine physical by 
his employer.  After reviewing the veteran's records, this 
physician opined that "...this scoliosis was noted in 1974 by 
a company physician.  Therefore, I could not make any comment 
about the etiology of this scoliosis."  The physician 
reiterated that the SMRs were negative for mention of 
scoliosis.  The physician concluded the veteran had chronic 
neck pain, and as a result, he "may have" some compensatory 
scoliosis to a mild degree because of the neck pain, 
emphasizing, however, that "this is based on speculation 
without medical documentation to support it at this time."  

There is insufficient supporting evidence to grant service 
connection.

In November 2007, M. C., PA-C, a VA physician's assistant, 
opined that it was "least as likely" that the prolonged 
marching and physical activities required in the military 
contributed to an increase in the veteran's back pain.  M. C. 
provided clinical documentation stating that adults with 
scoliosis had a slightly higher incidence of back pain, and 
that degenerative disc changes were more common among 
patients with congenital scoliosis treated with bracing or 
surgery than among controls without congenital scoliosis.  

The Board finds that M. C.'s opinion is entitled to some 
probative weight, and that it provides evidence in favor of 
the veteran's claim.  However, it is generally unsupported by 
the evidence of record, which shows the veteran's scoliosis 
is relatively asymptomatic and, indeed, that there is only 
minimal x-ray evidence of its presence.  



Service connection cannot be granted under the theory of 
aggravation because there is less probative evidence showing 
the veteran's scoliosis increased in severity while he was in 
the military, and even less suggesting any possible worsening 
was above and beyond the conditions natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Both the October 2005 and November 2006 VA examiners were 
firmly against any notion that the veteran's scoliosis was 
more severe after his military service than it was prior to 
him beginning his active duty.  M. C.'s November 2007 
opinion, in comparison, states that marching and other 
physical activity in service could have increased the 
veteran's symptoms.  So M. C.'s opinion is considerably more 
equivocal.  There are a line of precedent cases discussing 
the lesser probative value of opinions that are equivocal, 
which essentially state that it is possible the condition at 
issue is attributable to the veteran's military service.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  And these cases indicate that, while 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

The VA examiner's October 2005 and November 2006 opinions are 
also more probative because those examiners had the 
opportunity to review the veteran's claims file for his 
pertinent medical and other history, and no such indication 
was given in the record of the November 2007 opinion from M. 
C.  Additionally, M. C. did not personally examine the 
veteran, whereas the October 2005 VA physician did and also 
considered the results of x-rays.

As the Court has made clear, it is entirely permissible for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In deciding this claim, the Board has the 
responsibility of weighing the evidence, including the 
medical evidence, and determining where to give credit 
and where to withhold the same.  Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
there must be plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).  Here, though, there are, for the reasons mentioned, 
so the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.

The veteran already has what amounts to is a "staged" 
rating for his PTSD since it is variously evaluated as 50, 
70, and 100 percent disabling, depending on the specific time 
in question.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, which is evaluated as 50 
percent disabling under DC 9411 from September 30, 1998 to 
May 12, 2003.  It is evaluated as 70 percent disabling from 
September 1, 2003 to April 19, 2004 and since July 1, 2004.  
38 C.F.R. § 4.130.  And, as mentioned, in the interim he had 
temporary 100 percent ratings.

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 31-40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41-50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A GAF score of 
51-60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  



Entitlement to an Initial Disability Evaluation Greater than 
50 Percent from September 30, 1998 to May 12, 2003

In May 2002, the veteran had a VA PTSD examination.  The 
examiner reviewed the veteran's claims file after conducting 
the examination.  The veteran reported attending individual 
therapy once a week and group therapy once a week.  He had 
been hospitalized privately in 1993 and 1994.  The examiner 
noted that the veteran also had bipolar disorder and a mood 
disorder.  A September 1997 record from a VA doctor noted 
that the mood disorder was the veteran's most severe 
psychiatric problem.  

The veteran gave a history of having trouble reading in 
school and feeling inferior as a student.  He was physically 
and verbally abused by his father.  He did not attend social 
activities.  He graduated from high school and was drafted 
into the Army one year later.  After leaving service, the 
veteran married his first wife, and remained married to her 
for 24 years.  He had three children with his first wife, and 
the examiner noted that the record was filled with evidence 
that the marriage was very problematic.  The veteran divorced 
from his first wife.  He later became engaged to another 
woman, and was in that relationship for four years, but it 
ended.  

The veteran reported at least one intrusive thought every 
other day, and nightmares three to four times per week.  He 
reported waking up in a sweat, and sometimes not being able 
to return to sleep.  The veteran did not describe frank 
flashbacks, but had periods where his concentration drifted 
and he thought about his stressors.  The veteran reported 
psychological distress at exposure to cues of combat, and he 
endorsed physiological response to memories of traumatic 
events.  He avoided crowds, people, confrontations, talking 
about his military experiences, war movies, and veterans 
groups.  He reported having no friends, and that his only 
friend was his fiancee.  His affect was restricted.  The 
veteran had persistent symptoms of increased arousal, 
including difficulty falling and staying asleep, 
irritability, outbursts of anger, difficulty with 
concentration, difficulty with hypervigilance, and 
exaggerated startle response.  

Upon examination, the veteran's eye contact with the examiner 
was poor.  His motor behavior during the examination was 
consistently agitated; he constantly fidgeted with his leg.  
His mood was agitated and unhappy.  His speech was rapid and 
pressured.  He was often tangential in his stories.  He could 
understand abstract concepts.  His thought content did not 
contain delusional material.  He denied auditory or visual 
hallucinations.  His ability to concentrate was adequate.  He 
could perform serial subraction by seven, but could not 
remember three words over three trials.  This was a 
significant distortion in immediate and recent memory and was 
"probably most attributive to his anxiety level during the 
exam."  His judgement was poor and his insight was fair.  He 
had suicidal ideation, but no plans for action.  He denied 
homicidal ideation.

The examiner provided a diagnosis of mild PTSD, mild to 
severe bipolar disorder, and histrionic and narcissistic 
personality traits.  The examiner assigned a GAF score of 60 
for PTSD and 45 for all of the veteran's psychiatric 
conditions combined.  The examiner concluded that the 
veteran's major difficulties and symptoms "appear to revolve 
around his bipolar disorder, personality difficulties and 
childhood development."  The veteran felt victimized his 
entire life, not just in the military.  The examiner 
concluded that the veteran's PTSD symptoms affected his 
functioning to a mild degree.  

Therapy reports from April 2003 show that the veteran denied 
suicidal and homicidal ideation.  He and his fiancee had 
ended their relationship earlier, but in April 2003, the 
veteran reported re-connecting with her, and that they were 
discussing getting back together.  His mood was stable and 
his affect was appropriate during his therapy sessions in 
April 2003.  

In March 2003, the veteran's therapy reports showed that his 
mental health was stable.  He reported significant stress 
related to his neck condition, and anxiety about the war in 
Iraq.  He was concerned for his own safety and for the safety 
of his children.  He denied suicidal and homicidal ideation.  

A therapy record from February 2003 shows that the veteran 
was angry over his ex-fiancee's letters to VA, he stated that 
they were partially true but greatly exaggerated.  The 
veteran attributed the stress in his relationship to his back 
disability.  In January 2003, the veteran's therapist 
described the veteran's PTSD as chronic and severe.  Also in 
January 2003, the veteran reported increased symptoms of 
panic.  In December 2002, the veteran's therapy sessions 
focused on rage directed at his fiancee.  VA therapy records 
from May 2002 to February 2003 note that the veteran's anger 
was partially due to his narcissistic personality traits.  

VA progress notes for the period from 1997 to 2002 focus on 
issues of low self esteem, depression, anger, rage, and 
conflict with his fiancee, which the May 2002 VA examiner 
later stated were not thematically related to traumatic 
incidents or symptoms of PTSD.  In November 2002, the 
veteran's GAF score was 45, but the mental health care 
provider did not state whether that was solely due to PTSD or 
if it included his other diagnoses.  

In July 2001, the veteran's fiancee submitted a letter to his 
therapist stating that the veteran was constantly angry and 
verbally abusive.  

VA records form September 1997 showed symptoms of panic, 
nightmares, anxiety, and flashbacks.  A note was made to rule 
out PTSD.  Subsequent VA treatment records indicate that 
these symptoms continued with a primary diagnosis of bipolar 
disorder, but also intermittent notes of probable PTSD.  The 
veteran was first diagnosed with PTSD at the May 2002 VA 
examination, which is discussed above.  

SSA records indicate that the veteran was found disabled due 
to "affective disorders."  

The Board finds that the evidence for the period from 30, 
1998 to May 12, 2003 does not support a 70 percent 
evaluation.  As noted above, the veteran was hospitalized 
from May 13, 2003 to August 31, 2003.  38 C.F.R. § 4.29.  The 
basis for the veteran's increase to 70 percent was in the 
medical records from his hospitalization.  Prior to that, 
there was no evidence of record that the veteran had 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood due to his PTSD.  

In May 2002, the VA examiner listed PTSD among other mental 
diagnoses: bipolar disorder and narcissistic and histrionic 
personality traits.  The examiner stated that the veteran's 
PTSD was mild.  The record shows that the veteran had 
significant difficulty coping with anger, and had severe 
problems with his fiancee, who eventually severed their 
relationship.  However, the veteran's disability from PTSD 
symptoms did not more closely approximate a 70 percent 
evaluation.  With the exception of the May 2002 VA 
examination, the veteran denied suicidal ideation.  There was 
no evidence that he suffered near-continuous depression.  The 
veteran did not have obsessional rituals.  Mental health 
treatment records specifically state that the had good 
personal hygiene, and there is no evidence that he ever 
neglected his personal appearance.  There is no evidence that 
this speech was ever illogical, obscure, or irrelevant.  For 
the period from September 30, 1998 to May 12, 2003, the 
record did not show that the veteran could not work due to 
his PTSD.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 70 percent rating for the period from 
September 30, 1998 to May 12, 2003.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Entitlement to a Disability Evaluation Greater than 70 
Percent for the Period from September 1, 2003 to April 19, 
2004, and from July 1, 2004 to the Present

The veteran asserts that he is entitled to a 100 percent 
evaluation for PTSD for the periods from September 1, 2003 to 
April 19, 2004, and from July 1, 2004 to the present.  As 
noted above, the veteran was hospitalized from April 20, 2004 
to June 30, 2004 and received a temporary 100 percent 
evaluation for that period.  38 C.F.R. § 4.29.  

The RO granted a 70 percent evaluation in an August 2004 
decision, based upon medical evidence from the veteran's 
hospitalization from May 13, 2003 to August 31, 2003.  
Medical records indicated significant social impairment and 
occupational functioning specifically due to the veteran's 
PTSD, rather than his bipolar or personality disorders.  A 
progress note from August 2003 indicated that the veteran had 
"extreme" impairment of social and occupational functioning 
due to irritability, outbursts of anger, restricted affect, 
estrangement from family, and problems concentrating.  While 
in the hospital, the veteran reported strained relationships 
with his children.  

There was continued evidence of the veteran's increase in 
PTSD symptoms after he left the hospital.  In August 2003, 
upon leaving the hospital, his GAF score was 50.  In 
September 2003, it was 50 In November 2003, it was 45. In 
February 2004, it was 35, the lowest GAF score the veteran 
received.  In April 2006, his GAF score was 45, and it was 
reduced to 35 again in February 2007.  

Additionally, it appears that although previously his 
symptoms from bipolar disorder were predominant, his PTSD 
symptoms became more severe than those from bipolar disorder. 
In a June 2004 discharge summary from one of his periods of 
hospitalization, the physician noted that the veteran was 
moderately hyperactive and anxious at times, and frequently 
hyper alert, but that no other symptoms of bipolar disorder 
were observed.  

In August 2004, the veteran stated in therapy that he wanted 
to be more appreciative of life, and felt that he was in a 
better place than others around him.  He moved into his 
mother in law's apartment at her home, and while it was a 
source of stress for him, he was happy to no longer live in a 
motel.  He continued to maintain a strained relationship with 
his adult children.  

In 2004 and 2005, the veteran sought spiritual counselling 
from VA Medical Center (VAMC) chaplains.  

In September 2005, the veteran reported being distant from 
his children, and that he thought it was in his best 
interest. 

In January 2006, the veteran reported frequent anxiety 
attacks.  Excluding his anxiety attacks, he thought his PTSD 
was fairly well controlled.  He denied suicidal ideation.  

In April 2006, he reported having almost no contact with his 
children and grandchildren.  He reported past legal charges 
for assault.  He worked as a peer counsellor until he 
resigned after a conflict with a co worker.  The veteran 
reported military sexual trauma but did not elaborate.  

In May 2006, the veteran reported anger and rage with 
multiple assaultive incidents with strangers, isolation, poor 
sleep, and anxiety.  He reported volunteering at a soup 
kitchen with two other veterans, and believed it was an 
integral part of his treatment, to reduce his isolation, 
allow him to use coping mechanisms, and to develop a sense of 
meaning in life.  

The veteran's PTSD symptoms do not warrant a 100 percent 
evaluation.  While his symptoms have increased in severity 
over the years, they are not severe enough to warrant a 
higher rating.  He has not demonstrated any gross impairment 
of thought processes. In February and August 2004, his 
thought processes were described as "linear and coherent."  
The veteran has consistently denied auditory and visual 
hallucinations.  There is no evidence that he has ever been 
delusional, or that he could not perform his activities of 
daily living.  While the veteran exhibits difficulties 
concentrating, there is no evidence that his memory problems 
are so severe that he cannot remember the names of family 
members, his own name, or his occupation.  The veteran is 
attempting to improve his relationship with his children, and 
he volunteers at a soup kitchen with other veterans.  This 
shows that he can form relationships with people.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is of primary importance, 
but rather the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of a staged rating - that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for higher 
ratings at any time since the effective date of his award 
beyond the staged ratings that already exist, so the Board 
may not stage his rating further because he has been, at 
most, 50 percent disabled from September 30, 1998 to May 12, 
2003, and 70 percent disabled from September 1, 2003 to April 
19, 2004, and since July 1, 2004.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  He 
received the temporary 100 percent rating to compensate him 
for his several-days' hospitalization.  See 38 C.F.R. § 4.29.  
And the RO also granted his claim for a total rating based on 
individual unemployability (TDIU) due to his PTSD in August 
2004.  For the other times at issue, though, according to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for scoliosis is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for degenerative arthritis of the cervical 
spine is denied.  

A disability rating higher than 50 percent PTSD from 
September 30, 1998 to May 12, 2003 is denied.  

A disability rating higher than 70 percent for PTSD from 
September 1, 2003 to April 19, 2004, and since July 1, 2004 
is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


